MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                           FILED
court except for the purpose of establishing                                    Apr 01 2019, 6:22 am

the defense of res judicata, collateral                                             CLERK
                                                                                Indiana Supreme Court
estoppel, or the law of the case.                                                  Court of Appeals
                                                                                     and Tax Court




ATTORNEY FOR THE APPELLANT                                ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                       Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana

                                                          George P. Sherman
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph G. Ross,                                           April 1, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2065
        v.                                                Appeal from the Floyd Superior
                                                          Court
State of Indiana,                                         The Honorable Susan L. Orth,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          22D01-0912-FA-3263



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2065 | April 1, 2019                           Page 1 of 5
                                           Case Summary
[1]   On June 7, 2012, the trial court accepted Joseph G. Ross’s guilty plea to Class B

      felony possession of cocaine and sentenced him to fifteen years of incarceration

      with three years suspended to probation. On December 22, 2015, Ross was

      placed on probation. On July 30, 2018, following two notices of probation

      violations, the trial court found that Ross had violated the terms of his

      probation and ordered the three years of his previously-suspended sentence to

      be executed. Ross contends that the trial court abused its discretion by revoking

      the entirety of his suspended sentence. We affirm.



                            Facts and Procedural History
[2]   On December 16, 2009, Ross was charged with Class A felony possession of

      cocaine and Class B misdemeanor possession of marijuana. (App. Vol. II p. 20).

      Ross and the State entered into a plea agreement on April 26, 2012, pursuant to

      which Ross would plead guilty to Class B felony possession of cocaine in

      exchange for a sentence of fifteen years of incarceration with three years

      suspended to probation. (App. Vol. II p. 48). The trial court accepted Ross’s

      plea and sentenced him in accordance with the plea agreement. (App. Vol. II p.

      97).


[3]   On December 22, 2015, Ross was placed on probation. On May 11, 2016, the

      State filed a notice of probation violation alleging that he had (1) failed to

      maintain good behavior, (2) committed Level 6 felony counterfeit and Class A


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2065 | April 1, 2019   Page 2 of 5
      misdemeanor theft, (3) failed to comply with the LifeSpring Project 1801, and

      (4) failed to pay $710.00 in fines. (App. Vol III. p. 82). On May 26, 2016, the

      State sought to revoke Ross’s probation. (App. Vol III. p. 83).


[4]   Following the first notice of probation violation, Ross missed required

      probation meetings on May 12, 2017, August 31, 2017, and September 14,

      2017. On September 19, 2017, the State filed an amended notice of probation

      violation, adding allegations that Ross had failed to report to a probation officer

      as directed on multiple occasions, failed to report for review, and now had

      $1135.00 of outstanding fees. Following a hearing on the amended petition on

      July 30, 2018, (App. Vol. II p. 18), the trial court found Ross had violated the

      terms of his probation and revoked the suspended portion of his sentence. (App.

      Vol. III p. 99).



                                  Discussion and Decision
[5]   Ross contends that the trial court abused its discretion by revoking the entirety

      of his three-year suspended sentence. “Probation is a matter of grace left to trial

      court discretion, not a right to which a criminal defendant is entitled.” Prewitt v.

      State, 878 N.E.2d 184, 188 (Ind. 2007). Probation revocation is a two-step

      process: (1) the court must make a factual determination that a violation of a



      1
       LifeSpring is a not-for-profit community mental health center, whose stated mission is “to improve and
      sustain the quality of life in our communities by providing comprehensive behavioral health, addiction,
      primary care and related services.” History and Mission, LIFESPRING HEALTH
      SYSTEMS, http://www.lifespringhealthsystems.org/about-us/history-and-mission/ (last visited Mar. 8,
      2019).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2065 | April 1, 2019                    Page 3 of 5
      condition of probation occurred, and (2) if a violation is proven, the court must

      determine if the violation warrants a revocation of the suspended sentence.

      Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App. 2005), trans. denied. In

      response to a petition to revoke, a court may “order execution of all or part of

      the sentence that was suspended at the time of initial sentencing.” Ind. Code §

      35-38-2-3(h)(3). The violation of a single condition of probation is sufficient to

      revoke probation. Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999). We

      review the determination of a probation violation and imposition of sanctions

      for an abuse of discretion. Prewitt, 878 N.E.2d at 188. We will only reverse

      where the revocation is clearly against the logic and effects of the facts and

      circumstances. Guillen v. State, 829 N.E.2d 142, 145 (Ind. 2005).


[6]   We conclude that the trial court did not abuse its discretion in finding that Ross

      committed several probation violations. It is undisputed that Ross pled guilty to

      Level 6 felony forgery and failed to pay up to $710.00 in fees. Additionally, the

      trial court’s findings that Ross failed to attend or participate in several required

      meetings and courses were supported by ample evidence. Ross contends that

      because these probation violations were minor the trial court should only have

      revoked half of his three-year sentence rather than revoking all of it. However,

      this determination is subject to the discretion of the trial court. Ross committed

      another felony, failed to pay fees, and failed to attend classes and probation

      meetings even after the State filed a notice of probation violation. Probation has

      not caused Ross to correct his poor behavior. The court was well within its




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2065 | April 1, 2019   Page 4 of 5
      discretion to revoke the entirety of Ross’s sentence after he committed several

      probation violations and another criminal offense.


[7]   The judgement of the trial court is affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2065 | April 1, 2019   Page 5 of 5